DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the predetermined terminal" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 13 and 15 – 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (US 2021/0097915).
As to claim 1 and claim 9, Yamazaki discloses a method and a wearable terminal device (display device 100 of fig. 1 and 17 [0122]) connected with a network (cable 109 of fig. 1 and 17) and worn by a user (user US of fig. 1 and 17), the wearable terminal device comprising: at least one processor (CPU 111 of fig. 2 and 18 positioned in device 200 [0142]) and at least a memory coupled to the at least one processor and having instructions stored thereon (storing part 120 of fig. 2 and 18 positioned in device 200 [0142]), and when executed by the at least one processor, executing: projecting a captured image in a field of view of the user (projecting image G1 of fig. 6 presented by the device); and controlling projection of the captured image to hide or reduce the projected image (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]) when a terminal device is present in the field of view of the user (when device 200 and field of view G1 overlap as shown in figs. 5 and 7), the terminal device communicating with the wearable terminal device via the network (device 200 communicates with device 100 via cable 109 of fig. 1).
As to claim 2 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the controlling controls the projection of the captured image to hide or reduce the projected image (reducing projected image as shown in fig. 7) based on state information of the terminal device acquired from the terminal device (the status information interpreted as the image brightness of G1 of fig. 7 corresponded to the predetermined positional relationship of 100 and 200) via the network (connection 109 of fig. 1).
As to claim 3 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the controlling controls the projection of the captured image to hide or reduce the projected image (reducing projected image as shown in fig. 7) when the terminal device is a predetermined terminal device (device 200 connected to device 100 of fig. 1 and 17), the terminal device being present in the field of view of the user (when device 200 and field of view G1 overlap as shown in figs. 5 and 7).
As to claim 4 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the predetermined terminal device is at least one of a terminal device paired with the wearable terminal device and a terminal device whose distance from the wearable terminal device is close (device 200 is paired to device 100 via connection 109 of fig. 1 and 17).
As to claim 5 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the wearable terminal device further comprises a camera (camera CA1 of fig. 17), and wherein the controlling controls the projection of the captured image to hide or reduce the projected image (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]) when the terminal device is present in an image captured by the camera (positional relationship between devices is determined using captured image data [0127 – 0129]).
As to claim 6 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the wearable terminal device further comprises detection sensor detecting line of sight of the user (camera CA1 of fig. 17 coinciding with direct line of sight), wherein the controlling controls the projection of the captured image to hide or reduce the projected image (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]) when the detection sensor detects that the terminal device is present in the line of sight of the user (positional relationship between devices is determined using captured image data [0127 – 0129]).
As to claim 7 (dependent on 1) Yamazaki discloses the wearable terminal device, wherein the controlling controls the projection of the captured image to hide or reduce the projected image (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]) when the terminal device is present over the projected image (fig. 7).
As to claim 8  (dependent on 1), Yamazaki discloses the wearable terminal device, wherein the controlling controls the projection of the captured image to hide or reduce AR (Augmented Reality) display or MR (Mixed Reality) display (augmented display of fig. 7).
As to claim 10, Yamazaki discloses a wearable terminal device  (100 of fig. 2 or 300 of fig. 18) capable of wirelessly communicating (optionally communicating through wireless communication [0142]) with a terminal device (terminal device 200 of fig. 2 or 400 of fig. 18) having a display unit (display DS of figs. 2 and 18), the wearable terminal device comprising: at least one processor (110 of fig. 2 or 18 [0142]) and at least a memory coupled to the at least one processor and having instructions stored thereon (120 of figs. 2 or 18 [0142]), and when executed by the at least one processor, executing: receiving status information of the terminal device from the terminal device (determination part 112 determines whether the relative positional relationship is a predetermined positional relationship for changing the display mode of the wearable display device 100 [0053], predetermined positional relationship is the status information); and controlling display of image projected in a field of view of a user based on the status information (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]).
As to claim 11, Yamazaki discloses a system including a wearable terminal device (100 of fig. 1) and a terminal device having a display unit (200 of fig. 1), the system comprising: the wearable terminal device comprising: at least one processor (110 of fig. 2 [0142 - 0144], stand-alone HMD) and at least a memory coupled to the at least one processor and having instructions stored thereon (120 of fig. 2 [0142 – 0144]), and when executed by the at least one processor, executing: receiving status information of the terminal device from the terminal device (determination part 112 determines whether the relative positional relationship is a predetermined positional relationship for changing the display mode of the wearable display device 100 [0053], image brightness of G1 of fig. 7 corresponded to the predetermined positional relationship is the status information); and controlling display of image projected in a field of view of a user based on the status information (reducing brightness of the projected image as shown in fig. 7 [0075 – 0079]), and the terminal device comprising: at least one processor (111 of fig. 2) and at least a memory coupled to the at least one processor and having instructions stored thereon (120 of fig. 2), and when executed by the at least one processor, executing: transmitting the status information to the wearable terminal device (the status information interpreted as the image brightness of G1 of fig. 7 corresponded to the predetermined positional relationship of 100 and 200).
As to claim 12 (dependent on 11), Yamazaki discloses the system, wherein the transmitting transmits the status information to the wearable terminal device when status of the terminal device changes (as shown in figs. 4 – 7, transmitting information including when G1 and display DS overlap).
As to claim 13 (dependent on 11), Yamazaki discloses the system, wherein the transmitting transmits the status information to the wearable terminal device when a line of sight of the user is detected (as shown in figs. 4 – 7, transmitting information including when G1 coinciding with direct line of sight and display DS overlap).
As to claim 15 (dependent on 11), Yamazaki discloses the system, wherein the controlling is hiding or reducing the display of image projected in the field of view of the user (fig. 7).
As to claim 16 (dependent on 11), Yamazaki discloses the system, wherein the controlling is hiding or reducing AR (Augmented Reality) display or MR (Mixed Reality) display (augmented display of fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Hosoda (US 2017/0310849).
As to claim 14 (dependent on 11), Yamazaki disclose the system, wherein status information is transmitted to the wearable terminal device wirelessly (the status information interpreted as the image brightness of G1 of fig. 7 corresponded to the predetermined positional relationship of 100 and 200, which may be transmitted wirelessly [optionally communicating through wireless communication [0142]]), but does not explicitly disclose the transmitting selects whether or not to transmit the information based on intensity of Bluetooth signal received from the device.
In  the same field of endeavor, Hosoda discloses determining whether to transmit information based on intensity of Bluetooth signal received from the device (login request is not transmitted as shown in table 4 unless a specific distance is reached, wherein distance is determined using intensity of Bluetooth transmission [0094 – 0096] [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamazaki and the teachings of Hosoda, such that whether or not to transmit the status information was  determined based on intensity of Bluetooth signal as disclosed by Hosoda, with motivation to provide a system that allows for authentication between devices and reduces a waiting time for said authentication (Hosoda [0004 – 0005].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623